Citation Nr: 0428596	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  97-17 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for squamous and basal cell 
skin carcinoma, claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
March 1946 and from March 1947 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In May 2000, the Board remanded the 
veteran's claim to the RO for further evidentiary development 
and to afford him the opportunity to clarify an apparent 
hearing request, initially made in his March 1997 substantive 
appeal.  The veteran was scheduled for a personal hearing at 
the RO in August 2000 but, in a July 2000 written statement, 
he withdrew his hearing request.  Thehe Board is of the 
opinion that all due process requirements were met regarding 
the veteran's hearing request. 


FINDING OF FACT

The competent and objective medical and service department 
evidence of record preponderates against a finding that the 
veteran has basal and squamous cell skin carcinoma due to his 
periods of active service, including as a possible result of 
exposure to ionizing radiation.


CONCLUSION OF LAW

Basal and squamous cell skin carcinoma were not incurred in 
or aggravated by service, nor may either disorder be presumed 
to have been incurred in service, including as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he has basal and 
squamous cell carcinoma of the skin (of the face, ears, neck, 
back, and hands) that are related to his exposure to ionizing 
radiation while he was stationed at Kwajalein Atoll in the 
Pacific Ocean.  That atoll is approximately 200 miles from 
the location of United States nuclear weapons testing known 
as Operation Sandstone, which was conducted from April 15, 
1948, to May 20, 1948, at Enewetak Atoll.  Alternatively, the 
veteran appears to argue that his skin cancer developed as a 
result of radiation treatment he received for a skin disorder 
in service and, after service, for service-connected 
psoriasis in the form of X-radiation, Grens or Grenz Ray, 
and/or ultraviolet ray treatment.

I.  Factual Background

Service medical records for the veteran's first period of 
active service, from 1941 to 1946, reflect treatment for 
various skin disorders including tinea favosa (in April 1941) 
and heat rash (in July 1943).  The clinical records include a 
February 1945 physiotherapy record that indicates the veteran 
was much improved after having three ultraviolet treatments 
on his back for impetigo.  When he was examined in February 
1946, prior to discharge, the veteran was noted upon clinical 
evaluation of the skin to have an appendectomy scar, but skin 
carcinoma was not noted.  The records are not referable to 
complaints or diagnosis of, or treatment for, basal or 
squamous cell carcinoma of the skin.  

When examined for re-entry into service in March 1947, the 
veteran's skin was noted to have an area of redness and 
irritation in the anal area, and he complained of 
intermittent pruritus since 1941.  He was found qualified for 
active service.  A November 1947 report of physical 
examination reflects that the veteran's skin was normal.  
During his second period of active service, the service 
medical records reflect that in 1954 he was treated for 
psoriasis while stationed at Offutt Air Force Base.  A 
December 1954 clinical entry indicates that treatment 
included prescribed ointment and ultraviolet light.  An 
undated clinical record included with the 1954 medical 
records indicates that the veteran was prescribed treatment 
with black ultraviolet light, after baths for psoriasis.  
When he was seen in November 1960, steroids and ultraviolet 
light treatment were prescribed to treat his psoriasis.  When 
he underwent examination for retirement in December 1970, it 
was noted that the veteran had a macular rash or psoriasis on 
his elbow and knees, bilaterally and near his anus, but there 
was no report of basal or squamous cell carcinoma of the 
skin.  According to an April 1971 Medical Evaluation Board 
report, the veteran had a history of X-ray treatment for 
psoriasis.  All other references to X-ray exposure address 
those performed for diagnostic, as opposed to therapeutic 
purposes.  

Service personnel records reflect that the veteran was 
stationed at Kwajalein from September 1948 to October 1949, 
and in Hawaii from October 1949 to July 1951.  It is 
unspecified as to where he was stationed from July 1951 to 
September 1954 (in his statement received in May 1996, the 
veteran reported that he was stationed at Strategic Air 
Command Headquarters from 1951 to 1954 and from 1958 to 
1964).  The veteran was stationed in Alaska from September 
1954 to July 1956, and at Offutt Air Force Base from July 
1958 to August 1964.  

Post-service, VA and non-VA medical records and examination 
reports, dated from 1973 to 2003, are associated with the 
claims file.

A September 1973 VA examination report reflects the veteran's 
complaints of psoriasis, for which he underwent various 
therapeutic modalities.  The pertinent diagnosis was 
psoriasis.  The examination report is not referable to 
squamous or basal cell carcinoma of the skin.

In a November 1973 rating decision the RO, in pertinent part, 
granted the veteran's claim of entitlement to service 
connection for psoriasis.

Private treatment records from B.R.U., M.D., dated from March 
1979 to November 1985, indicate that the veteran received 
Grenz Ray radiation treatment in 1979 to treat his psoriasis.  
Dosages were 200 rem on the knees, elbows, back, and perianal 
area.

A January 1987 VA examination report indicates that the 
veteran gave a history of treatment with Grenz Rays in 1979 
by Dr. U.

VA outpatient records, dated from November 1980 to February 
1996, reflect squamous cell carcinoma found by biopsy on the 
left forehead in December 1989.  A February 1994 record 
reflects a biopsy-proven (in January 1994) basal cell cancer 
of the left shoulder that was scheduled for excision.

In a March 1996 written statement in support of his claim, 
the veteran reported that from September 1948 to October 
1949, he was stationed on the island of Kwajalein in the 
Pacific Ocean.  He said the island was about 200 miles from 
Bikini Atoll and 300 miles from Enewetak, where atomic 
testing occurred.  He said he was required to wear a 
dosimeter for radiation count, which was periodically 
collected and replaced.  The veteran described treatment for 
his chronic skin disorders that included whole body 
ultraviolet light radiation.

In a written statement submitted in May 1996, the veteran 
stated that he was assigned to Detachment 31-8, Air Weather 
Service, on Kwajalein Atoll as a weather forecaster, from 
September 1948 to October 1949.  He said the Atoll was about 
200 miles from Bikini Atoll, where atomic tests were 
conducted through July 1946.  He asserted that, during his 
active duty, he was repeatedly exposed to ultraviolet light 
that was used to treat his chronic skin disorders. 

A May 1996 VA examination report reflects the veteran's 
history of psoriasis diagnosed in approximately 1944, that 
was treated with multiple radiation treatments, ultraviolet 
treatments, and prescribed drugs and ointments.  The veteran 
also had a history of squamous cell carcinoma and basal cell 
carcinoma lesions on the face, forehead, scalp, neck, nose 
area, hands, etc., many of which had been surgically removed 
at a VA medical facility.  Upon clinical examination, the 
diagnoses included psoriasis, diagnosed in 1944 or 1945, with 
several treatments of ultraviolet rays, radiation, and 
various drugs and ointments in the past.  No definite active 
lesions were noted on current examination.  The VA examiner 
also noted history of several skin cancer lesions, both 
squamous and basal cell lesions, removed from the face, 
forehead, scalp and neck. 

In a July 1996 written statement, the veteran reported that 
he received seven Grenz Ray Treatments from March to August 
1979.

In November 1996, the veteran submitted copies of Special 
Orders regarding his duty assignments, and indicated that he 
served at Kwajalein Atoll in September 1948.  According to 
the veteran, that atoll is approximately 200 miles from the 
test site used for Operation Sandstone.  The veteran further 
indicated that he performed duties following detonation of 
atomic bombs at the Nevada test site.  

Private medical records from R.B., M.D., dated from November 
1996 to September 1997, reflect that in November 1996 the 
veteran was treated for squamous cell carcinoma of the left 
sideburn, scalp, and left cheek.  A May 1997 pathology report 
shows probable Bowenoid changes, with removal of actinic 
keratoses of the left cheek, right jaw line, and nose. 

In a written statement received in October 1998, the veteran 
provided information to the effect that he was assigned to 
Kwajalein Atoll in September 1948.  The veteran reported 
performing duties as a weather forecaster and also as a 
courier to Hickam Air Force Base.  He said he measured 
radiation fallout from the Atoll.

In a May 1999 response to the RO's request for the veteran's 
radiation exposure history, the Defense Threat Reduction 
Agency (DTRA) reported that Operation Sandstone was conducted 
on Enewetak Atoll from April 15, 1948, to May 20, 1948.  The 
DTRA further determined that the veteran was assigned to 
Detachment 8, 31st Weather Squadron at Kwajalein Atoll from 
September 25, 1948, through October 13, 1949, as a weather 
officer.  The Detachment's duties included providing support 
to the Joint Task Force 7 meteorological organization.  The 
DTRA indicated that the veteran's duties would have involved 
the collection, recording, and dissemination of all types of 
atmospheric data.  It was noted that the records reported no 
temporary duty to Enewetak Atoll for the veteran.  The DTRA 
reported a small amount of fallout being deposited on 
Kwajalein after the Yoke, shot and indicated that this 
fallout decayed rapidly.  The DTRA indicated the dose 
estimate (in rem) as .001 per day after May 31, 1948, 
following Shot Yoke.  The DTRA was unable to locate a record 
of any radiation exposure for the veteran.
 
In a June 2000 letter, the Chief of Operations of the U.S. 
Air Force Center for Radiation Dosimetry responded to the 
RO's request for information regarding the veteran's 
radiation exposure.  It was noted that the USAF Master 
Radiation Exposure Registry was queried, and all other 
available information researched for records of occupational 
radiation exposure monitoring.  The search included a review 
of records available on-line, records archived on microfilm 
and in paper form, and records of internal exposures to 
radioactive material (bioassay).  The record service for 
information regarding the veteran found no external or 
internal radiation exposure data in the Registry.  It was 
noted that radiation exposure records date back to 1947.  
Further, it was also noted that there were multiple 
occurrences in the earlier days of occupational radiation 
exposure monitoring when records were apparently maintained 
at the individual unit or base level and never forwarded for 
enclosure in the Air Force's central records.  In some cases, 
early exposure records were maintained only in an 
individual's military health record.  It was noted that a 
negative finding did not indicate that the veteran was not 
monitored, only that the master archive did not contain those 
records.

In a November 2000 letter, the DTRA responded to the RO's 
request for additional information, written pursuant to the 
Board's May 2000 remand.  The DTRA said that to prepare its 
May 1999 letter it had researched available historical and 
dosimetry records relevant to the veteran and his unit, 
including his service record from the National Personnel 
Records Center (NPRC), the Air Weather Service morning 
reports for his squadron (also from NPRC), the Joint Task 
Force Seven history of its meteorological organization 
(Nuclear Test Personnel Review) and Operation Sandstone 
dosimetry records (from Bechtel Nevada).  It was noted that 
historical records showed no involvement by the veteran's 
unit in the post-operational period of Operation Sandstone.  
Bechtel's database showed no record of radiation exposure for 
him.  Bechtel is the repository for dosimetry records related 
to United States atmospheric nuclear testing.  A scientific 
reconstruction indicates that fallout on Kwajalein decayed 
rapidly to a film badge equivalent of less than 0.001 rem per 
day after May 31, 1948.  The RO was also advised to contact 
the Air Force Medical Operations Agency, Radiation Health 
Program, which was responsible for maintaining occupational 
dosimetry data for Air Force personnel and the Air Force 
Weather Agency.

In March 2002 letters, the RO requested that the Air Force 
Medical Operations, Radiation Health Program, and the Air 
Force Weather Agency provide information regarding whetrher 
there was residual fallout at the Kwajalein Atoll from 
September 1948 to October 1949 and, if so, to provide the 
veteran's dose estimate.  It was noted that at Kwajalein 
Atoll the veteran was assigned to the Air Weather Service, 
Detachment 31-8.  The Air Force Medical Operations, Radiation 
Health Program, evidently failed to respond to the RO's 
request.

In a March 2002 response to the RO, the Chief of the Air 
Force Weather History Office said it was unable to respond to 
the RO's request regarding a radiation dose estimate for the 
veteran, as the office did not maintain such records.  It was 
noted that the DTRA was the Department of Defense executive 
agent for the Nuclear Test Personnel Review Program for 
veterans who participated in U.S. atmospheric nuclear tests.  
It was confirmed that Detachment 8, 31st Weather Squadron, 
Air Weather Service, was assigned to Kwajalein Atoll during 
the period in question.

In a July 2002 letter to the RO, the DTRA said the veteran 
was not a participant at U.S. atmospheric nuclear testing 
conducted at the Nevada Test Site and Pacific Proving Ground 
during 1945 to 1962.  DTRA provided the veteran's dose 
estimate for the period September 1948 through May 1949 (one 
year after the end of the Operation Sandstone operational 
period) while he was assigned to the 31-8 Air Weather Service 
Detachment, 31st Weather Squadron, at Kwajalein Atroll.  It 
was noted that a careful search of dosimetry data revealed no 
record of radiation exposure for the veteran.  A scientific 
dose reconstruction indicates that the veteran would have 
accrued a probable dose of 0.008 rem gamma (less than 0.01 
rem, when rounded upward) (i.e., upper bound of 0.1 rem 
gamma).  The veteran's doses to the skin were 0.2 rem to the 
back and hands; and 0.1 to the face, forehead, scalp, 
temples, nose, ears, and neck.  It was noted that, since the 
veteran was not present at Operation Sandstone, he had no 
potential for exposure to neutron radiation.

In a March 2003 written statement, D.K., M.D., reported that 
the veteran had moderate dementia and had been surgically 
treated for gastrointestinal problems.

In April 2003 letters, the RO again requested information 
regarding the veteran's estimated radiation exposure, from 
the Air Force Medical Operations Agency and the Air Force 
Weather Agency.

In an April 2003 letter from the Chief of the Air Force 
Weather History Office, it was noted that Detachment 8, 31st 
Weather Squadron, Air Weather Service, was assigned to 
Kwajalein Atoll during the period in question.  It was noted 
that the records held by that office related to Detachment 8 
did not confirm that the veteran was assigned to Detachment 8 
during the period in question, but the veteran's military 
personnel records should confirm his assignment.

In a December 2003 letter to the DTRA, the RO noted a May 8, 
2003, report from the National Research Council (NRC) 
regarding reconstructed radiation doses.  The RO requested 
that the DTRA provide a revised radiation dose estimate based 
upon the reconstructed radiation doses.

In a February 2004 response to the RO's letter, the DTRA said 
that the veteran was not a participant in any U.S. 
atmospheric nuclear test conducted between 1945 and 1962.  
The DTRA noted that the NRC report only addressed reviewing 
doses for participants.  The DTRA said that the information 
provided in its May 1999 and November 2000 letters remained 
correct.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed March 1997 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2004 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. §§ 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no actual 
record to support it, the incurrence of certain cancers in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

There are essentially, three ways in which a veteran may 
establish service connection for disability that he or she 
believes to be caused by exposure to ionizing radiation in 
service.  See, e.g., Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
a presumption of service connection may be granted for a 
"radiation-exposed veteran" if certain statutory 
requirements are satisfied regarding the circumstances of the 
claimed exposure.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d), amended by 67 Fed. Reg. 3,612-616 (Jan. 25, 2002), 
effective March 26, 2002 (adding cancers of the bone, brain, 
colon, lung, and ovary to the list of diseases that may be 
presumptively service-connected).  A radiation-exposed 
veteran means a veteran who, while serving on active duty, 
participated in a "radiation-risk activity" as defined in 
38 C.F.R. § 3.309(d)(3)(ii).  Those activities involve onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device or military duty involving the occupation 
of Japan during the period from August 6, 1945, to July 1, 
1946.  See 67 Fed. Reg. 3,612-3,616 (Jan. 25, 2002) (amending 
the definition of "radiation risk" to include the veteran's 
presence at certain other locations).

Second, under 38 C.F.R. § 3.311, a veteran who meets certain 
specified conditions, including exposure to ionizing 
radiation in service, may be granted service connection for 
one of the 24 disorders listed in that regulation.  Third, 
where competent evidence is presented which traces causation 
of the claimed disability to a condition or event during 
service, direct service connection can be established, 
without the need to meet the conditions for the presumptions 
above, under 38 U.S.C.A. §§1110, 1131, and 38 C.F.R. § 3.303.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996); aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); cert. denied, 
118 S. Ct. 1171 (1998).  See also McGuire v. West, 11 Vet. 
App. 274 (1998).

The veteran's claim in this case is one based upon asserted 
occupational exposure to ionizing radiation during service.  
Such a claim is cognizable under the provisions of 38 C.F.R. 
§ 3.311.  If a claim for service connection is based upon 
occupational exposure to ionizing radiation, and it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any presumptive period as specified in 38 C.F.R. § 
3.307 or § 3.309, the following factors will be examined: (1) 
whether the veteran participated in an activity that would 
have exposed him ionizing radiation (determined by making an 
assessment of the size and nature of the radiation dose); (2) 
whether the veteran subsequently developed a radiogenic 
disease, as recognized by statute; and (3) whether the 
disease first became manifest within a specific period after 
radiation exposure.  38 C.F.R. § 3.311(a), (b)(5).  The 
determination of service connection based upon ionizing 
radiation exposure is then made under the generally 
applicable service connection provisions, giving due 
consideration to any opinion provided by the VA Under 
Secretary for Health or an outside consultant.  38 C.F.R. § 
3.311(f).  Service connection will not be established if 
there is affirmative evidence to establish that a 
supervening, non-service-related condition or event is more 
likely the cause of the disease.  38 C.F.R. § 3.311(g).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, as specified in 38 C.F.R. §§ 3.307, 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses received in service.  38 C.F.R. § 3.311(a)(1).  In all 
claims involving radiation exposure, other than from 
participation in atmospheric nuclear weapons test 
participation and/or Hiroshima and Nagasaki occupation, a 
request will be made of the Department of Defense for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupation Exposure to 
Ionizing Radiation (reported on DD Form 1141), if maintained; 
service medical records; and other records that may contain 
information pertaining to the veteran's radiation exposure in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based upon 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The Court has held that where the dose estimate shows that 
the veteran was exposed to no ionizing radiation, "further 
development" under § 3.311 is not required, i.e., VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits (USB).  Wandel v. West, 11 Vet. App. 
200 (1998) (where a claimant fails to establish exposure to 
ionizing radiation in service, VA is entitled to discontinue 
the special development procedures set forth in 38 C.F.R. § 
3.311(b)).  Here, the veteran's estimated radiation dose is 
non-existent, according to the DTRA.  There can be no doubt 
that VA made all reasonable efforts to unearth any 
information to corroborate the veteran's assertion that he 
was exposed to ionizing radiation during service, as set 
forth in detail above, but no such evidence was discovered.  
Thus, the RO was not required to forward the claim for 
consideration by the USB for further review.  See Wandel, 
supra.  See also Hilkert v. West, 12 Vet. App. 149, 150 
(1999); Stone v. Gober, 14 Vet. App. 116, 120 (2000).

As noted above, on May 8, 2003, the NRC, at the request of 
Congress, released a report titled A Review of the Dose 
Reconstruction Program of the Defense Threat Reduction 
Agency.  The report concluded that the methodology used by 
the DTRA for estimating radiation doses resulted in average 
doses that were generally valid, although the upper bound 
values in certain cases had questionable validity.  The 
affected cases involve veterans who were confirmed or assumed 
participants in U.S. atmospheric nuclear testing and in the 
post-war occupation of Hiroshima and Nagasaki.  Thereafter, 
the DTRA devised new methods for reconstructing dose 
estimates.  Reconstructed dose estimates provided by DTRA 
that do not clearly indicate they were calculated using the 
revised methodology as a result of the NRC report should be 
returned to DTRA for a new estimate.  See VBA Fast Letter 03-
31.  Consistent with these directives, in a December 2003 
letter, the RO noted the NRC's recent report and requested 
that the DTRA provide a reconstructed dose estimate for the 
veteran.  In a February 2004 response to the RO's request, 
the DTRA said that the veteran was not a participant in any 
U.S. atmospheric nuclear test conducted between 1945 and 
1962, and that the NRC report only addressed reviewing doses 
for participants.  The DTRA said that the information 
provided in its May 1999 and November 2000 letters remained 
current.  See 38 C.F.R. § 3.311(a)(2).  

The veteran has contended that service connection should be 
granted for basal and squamous cell carcinoma of the skin, 
for which he was initially treated in 1989, nearly eighteen 
years after his discharge from active service.  There is no 
question he has been diagnosed with a radiogenic disease.  
However, as set forth in detail above, in May 1999, November 
2000, and in February 2004, the DTRA reported that the 
veteran was not a participant in any U.S. atmospheric nuclear 
test conducted between 1945 and 1962.  In May 1999, the DTRA 
noted that the veteran arrived on Kwajalein four months after 
Operation Sandstone, but it had no record of radiation 
exposure for him.  

Moreover, while the veteran may disagree with the minimal 
levels of radiation attributed to the area where he was 
stationed approximately four months following the conclusion 
of Operation Sandstone in May of 1948, the Board can find no 
contrary evidence of radiation exposure that would permit it 
to question the findings reached by the Defense Threat 
Reduction Agency Report in May 1999, and affirmed in its 
November 2000 and February 2004 letters.  In June 2000, the 
U.S. Air Force Center for Radiation Dosimetry reported that a 
query of the USAF Master Radiation Exposure Registry and all 
other available information for records of occupational 
radiation exposure monitoring found no external or internal 
radiation exposure data regarding the veteran.  In April 
2003, the Air Force Weather History Office also reported that 
it had no information regarding the veteran's radiation 
exposure.  In sum, without a demonstration that he possesses 
appropriate expertise, the veteran's statements as to this 
point are of, at best, minimal probative value.  

Similarly, the veteran's statements regarding a relationship 
between his exposure to radiation therapy in the form of X-
radiation, Grens or Grenz Ray treatment, and ultraviolet ray 
treatment and the development of his squamous and basal cell 
carcinoma are insufficient to provide the necessary nexus 
between skin cancer and radiation treatment during service or 
in the treatment of service-connected disability after 
service.  See 38 C.F.R. § 3.310; Harder, Allen, supra.

Moreover, the veteran has contended that service connection 
should be granted for squamous and basal cell carcinoma of 
the skin as due to exposure to ionizing radiation or, 
alternatively, due to exposure to X-ray treatment for his 
service-connected psoriasis.  Although the evidence shows 
that the veteran currently has been repeatedly treated for 
this disorder, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that, although he was noted to have psoriasis, there 
was no report of skin cancer on separation from service, and 
the first post-service evidence of record of squamous or 
basal cell skin carcinoma is from 1989, more than eighteen 
years after the his separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's squamous and basal cell skin carcinoma to service 
or any incident of service, including exposure to ionizing 
radiation, or to a service-connected disability, has been 
presented.

The Board is aware that the VCAA requires VA to provide a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See VCAA § 3(a) 
(codified at 38 U.S.C.A. 5103A(d) (West 2002)).  In this 
case, the evidence of record clearly shows that when he was 
examined by VA in 1996, squamous and basal cell carcinoma of 
the skin was noted.  However, the RO's repeated requests to 
obtain any evidence of the veteran's exposure to ionizing 
radiation have yielded negative responses.  There is simply 
no evidence of record of radiation exposure for him.  
Additionally, while ultraviolet light and Grenz Light were 
used to treat his service-connected psoriasis, the veteran 
provided no medical evidence to document his contention that 
this treatment led to his skin cancer.  Based upon this 
record, the Board finds that the competent medical evidence 
preponderates against a finding that the veteran has basal 
and squamous cell carcinoma of the skin due to active 
military service, including exposure to ionizing radiation, 
or secondarily due to a service-connected disability.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical or scientific knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted or identified 
any medical opinion or other medical evidence that supports 
his claim.  The evidence now of record fails to show that the 
veteran currently has any residuals of exposure to ionizing 
radiation, including basal and squamous cell carcinoma of the 
skin.  In other words, without our doubting for a moment the 
sincerity of the veteran's personal accounts of his medical 
problems, and of his official activities in service, we must 
be mindful that only medical and scientific professionals may 
make valid medical assessments of his condition, his current 
disability, and the etiology thereof.

Accordingly, as it has not been shown that the veteran 
currently has squamous and basal cell carcinoma of the skin, 
as due to exposure to ionizing radiation in service, service 
connection for such claimed disability must be denied.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993


ORDER

Service connection for squamous and basal cell skin 
carcinoma, claimed as due to exposure to ionizing radiation, 
is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



